                                                                                                   Peter J. Fazio
                                                                                                 (212) 593-5458
                                                                                           pjfazio@arfdlaw.com


May 6, 2020

VIA ECF FILING
Honorable Judge Lawrence E. Kahn
US District Court
Northern District of New York
James T. Foley Courthouse
445 Broadway, Room 424
Albany, NY 12207


       Re:     Kommer v. Ford Motor Company,
               1:17-CV-00296 (LEK)(DJS)
               Status Report

Dear Judge Kahn:

        Our firm represents the Defendant, Ford Motor Company, in the above captioned class
action. Pursuant to the Court’s May 4, 2020 Text Order [Dkt. #59], the Parties are providing this
Joint Status Report.

       The Parties are preparing to implement the matters addressed in the Court’s May 4, 2020
Preliminary Approval Order.

        Should the Parties encounter any issues due to the COVID19 pandemic that could impact
their ability to comply with the deadlines therein, the Parties will jointly advise the Court of
same no later than thirty days before any affected deadline.

Thank you for Your Honor’s consideration of the same.

Respectfully submitted,

_PETER J. FAZIO /s/___________________________
Peter J. Fazio (PJF1211)

CC:    VIA ECF
       DENLEA & CARTON LLP
       2 Westchester Park Drive, Suite 410
       White Plains, New York 10604
       Attention: Jeffrey Carton, Esq.
